Dismissed and Memorandum Opinion filed October 1, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00739-CV

                          YIGAL BOSCH, Appellant

                                        V.
    HARRIS COUNTY, THE HARRIS COUNTY DEPARTMENT OF
   EDUCATION, THE PORT OF HOUSTON AUTHORITY OF HARRIS
 COUNTY, THE HARRIS COUNTY FLOOD CONTROL DISTRICT, THE
 HARRIS COUNTY HOSPITAL DISTRICT, HOUSTON INDEPENDENT
  SCHOOL DISTRICT, HOUSTON COMMUNITY COLLEGE SYSTEM,
  GREATER SHARPSTOWN MANAGEMENT DISTRICT, and CITY OF
                    HOUSTON, Appellees

                   On Appeal from the 165th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-48002


              MEMORANDUM                         OPINION
      The clerk’s record in this appeal was filed September 12, 2013. According to
the record, the underlying case is a suit for delinquent ad valorem property taxes.
Appellant filed a pro se answer on behalf of Y.B. & S.J. Enterprises, Inc., one of
the defendants named in the suit. Appellees filed a motion in the trial court
requesting appellant to show authority to act on behalf of the corporation. See Tex.
R. Civ. P. 12. The trial court granted the motion and directed the corporation to
proceed with a person authorized to appear on its behalf to defend the suit.
Appellant filed a pro se notice of appeal in an attempt to appeal the trial court’s
August 5, 2013, order granting appellees’ motion to show authority.

      Appellate courts have jurisdiction over final judgments and such
interlocutory orders that the Legislature deems appealable by statute. Bally Total
Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); see, e.g., Tex. Civ.
Prac. & Rem. Code § 51.014. The trial court’s August 5, 2013, interlocutory order
is not an order that is made appealable by statute. An order to show authority
pursuant to Rule 12 is not appealable until it is merged into a final judgment. State
Bd. of Ins. v. Williams, 736 S.W.2d 259, 260–61 (Tex. App.—Austin 1987, no
writ); Sewell v. Hardriders, Inc., No. 14-11-01023-CV, 2012 WL 170952, *1 (Tex.
App.—Houston [14th Dist.] Jan. 19, 2012, no pet.) (mem. op.).

      On September 16, 2013, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P.
42.3(a). On September 20, 2013, appellant filed a response in which he argues that
the corporation is defunct and has no assets to hire an attorney. He asserts that
Section 51.014(f) of the Texas Civil Practice and Remedies Code should apply to
allow his appeal. Section 51.014(f) governs permissive interlocutory appeals. The
statute provides that the trial court may grant permission, by written order, to
appeal an order that is not otherwise appealable if the order meets certain criteria.
See Tex. Civ. Prac. & Rem. Code § 51.014(d). When a trial court has permitted
such an appeal, the party seeking to appeal must petition the court of appeals for
permission to appeal. Tex. R. App. P. 28.3(a). The petition must be filed within 15
                                         2
days after the order to be appealed is signed. Tex. R. App. P. 28.3(c). Appellant
has not complied with the requirements for a permissive appeal by obtaining an
order granting permission to appeal from the trial court and filing a timely petition
seeking permission from this court. Accordingly, appellant may not appeal from an
interlocutory order pursuant to Section 51.014(f) of the Texas Civil Practice and
Remedies Code.

      The record does not contain an appealable order, and we lack jurisdiction
over this attempted appeal. Accordingly, we order the appeal dismissed without
prejudice to appellant’s right to appeal from a subsequent final judgment.

                                      PER CURIAM

Panel consists of Justices Brown, Christopher, and Donovan.




                                          3